Hawley, C. J.,
concurring:
I concur in the conclusions reached by Justice Beatty upon the first two points discussed. With reference to the other question I am of opinion that in refusing to answer the various questions propounded to him (all being addressed to the same point), the petitioner ivas guilty of but one contempt, and that the court had jurisdiction to impose but one sentence.
The orders of the court were made subsequent to the taking of the deposition, and are all included in one general order, as follows: “For the refusal by the defendant in not answering the first question propounded in the deposition commenced to be taken on the 9th day of October, A. D. 1875, before the court, and for the contempt in such refusal, it is ordered that the defendant A. W. Maxwell pay a fine of fifty dollars; and for the next refusal to answer and the contempt thereby committed, it is ordered that the defendant pay a fine of one hundred dollars; and for the third refusal and contempt thereby committed, he is ordered to pay a fine of two hundred dollars; and for the fourth refusal and contempt thereby committed, he is ordered to pay a fine of four hundred dollars; and for the fifth refusal and contempt thereby committed, it is ordered that defendant pay a fine of five hundred dollars; and for each subsequent refusal thereafter, and contempt thereby committed, it is ordered that the defendant pay a fine of five hundred dollars each.”
Now if there was but one contempt, I think there could be but one valid sentence; and that when the court adjudged petitioner guilty of contempt and ordered him to pay a fine of fifty dollars it exhausted its jurisdiction, and had no further power in the premises. The subsequent orders were, in my judgment, entirely null and void.
I am of the opinion that the judgment should be modified so- as to conform to the view's I have expressed.